Citation Nr: 1128111	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-37 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a right eye retinal hole with chorioretinal scarring.

2.  Entitlement to an initial compensable disability rating for onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from November 1985 to June 2005.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in November 2007, the Veteran requested a Board hearing at the RO (Travel Board hearing).  However, the Veteran failed to report as scheduled and his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  Accordingly, adjudication of the Veteran's appeal will proceed at this time.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's retinal hole of the right eye with chorioretinal scarring is productive of corrected visual acuity of 20/20 in the right eye.

2.  Throughout the rating period on appeal, the Veteran's onychomycosis is productive of a fungal infection of less than 5 percent of the total body area.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation for retinal hole of the right eye with chorioretinal scarring have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Code 6011 (2010).

2.  The criteria for entitlement to a compensable evaluation for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters in April 2006 and May 2008, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's initial claims of entitlement to service connection and his claims for increased initial disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, these letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

Right Eye Retinal Hole

The Veteran's right eye retinal hole with chorioretinal scarring is evaluated under the Diagnostic Code 6011 for retinal scars, atrophy, or irregularities.  The Diagnostic Code calls a 10 percent disability evaluation where there are unilateral or bilateral localized scars, atrophy, or irregularities of the retina, which are centrally located and result in an irregular, duplicated, enlarged, or diminished image.  The Code also allows for an alternative rating based on visual impairment due to retinal scars, atrophy or irregularities, if it results in a higher disability evaluation.  See 38 C.F.R. § 4.79, Diagnostic Code 6011.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.  Under the applicable rating criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent disabling based on the degree of the resulting impairment of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6066.  A disability rating for visual impairment is based on the best distance vision obtainable after the best correction.  See 38 C.F.R. § 4.75.  

Upon reviewing these rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with his current noncompensable rating and his claim for a higher, compensable rating must be denied.  The objective clinical evidence of record shows that the Veteran has chorioretinal scar with free-floating operculum in the nasal periphery of the right eye, but the Veteran does not have any centrally located scars, atrophy, or irregularities of the retina, which result in an irregular, duplicated, enlarged, or diminished image.  Moreover, the objective evidence does not show that the Veteran experiences vision in 20/50 or worse, anatomical loss of the right eye, or no more than light perception in his right eye.  Indeed, the medical evidence of record indicates that the Veteran's corrected distance vision is no worse than 20/20 in the right eye.  The April 2009 VA examiner noted that the Veteran's retinal hole had healed with pigment surrounding it and that the Veteran had bilateral refractive error, and that only the Veteran's healed retinal hole was related to his service.  Examination showed that the Veteran did not have a papillary defect and that his confrontation visual fields were full in both eyes.  Therefore, his symptomatology specifically attributable to the right eye retinal hole with chorioretinal scarring most closely fits within the criteria for the currently assigned noncompensable disability evaluation. 

Onychomycosis

Diagnostic Code 7813 states that onychomycosis is to be rated as disfigurement of the head, neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  As the Veteran's predominant disability manifests itself as skin irritation, the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy was required during the prior 12-month period.  A 10 percent disability evaluation is assigned if there is dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.  

For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Ibid.  

Considering the rating criteria applicable to the Veteran's onychomycosis, the objective clinical evidence of record, throughout the rating period on appeal, does not show the Veteran has onychomycosis over at least 5 percent of his entire body or at least 5 percent of an exposed area.  Indeed, the medical evidence of record, including the Veteran's July 2007 and April 2009 VA examination reports, clearly indicates that the Veteran has onychomycosis over less than 1 percent of his entire body and none in an exposed area.  He does not require intermittent systemic therapy or immunosuppressive drugs; the Veteran reported at his April 2009 VA examination that he used cream to treat his symptoms, but did not require light therapy.  As a result, his current noncompensable rating adequately compensates him for his onychomycosis.  

Extraschedular Consideration

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased, compensable disability evaluation for right eye retinal hole with chorioretinal scarring is denied.

Entitlement to an increased, compensable rating for onychomycosis of the feet is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


